Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 Species 1 (claims 1-4 and 6-10)  in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to limit the electrode spacing and Inoue fails to teach said limitation thereby providing a special technical feature.  This is not found persuasive because even though electrode spacing is not taught in Inoue, the rejection below shows that even with the added claim limitation, no special technical feature exists between the groups of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what would be substantially parallel. For example, would a 1 degree off parallel be considered substantially parallel while a 1.2 not?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goshima (JP H1043504 in IDS).
Regarding claim 1, Goshima teaches a device comprising an inlet, an outlet, a first porous layer (middle layer 15), and a second porous layer (bottom layer 15), wherein the porous layers are capable of operating as an electrode and having a voltage difference between the two porous layers and the two porous layers are spaced at less than 2 mm due to the 1 mm spacer (16)provided between the two layers (Fig. 2 and pages 7-9 of machine translation provided in IDS). 
It is noted that how the device is being operated (voltage difference) is not given patentable weight as that is directed towards the operation of the device. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the both the present invention and Goshima teach porous layers being used as an electrode with a current being used in operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS).
Regarding claim 2, Goshima teaches that the first porous layer is provided between the second porous layer and a third porous layer (top layer 15) and that all layers are capable of being an electrode (Fig. 2 and pages 7-9). Goshima fails to teach that the first porous layer is capable of acting as a positive electrode and the other two acting as grounded/negative electrodes. Hovarongkura teaches that in an electrostatic coalescent device using at least three electrodes, the middle electrode acts as a grounded electrode while in operation (Fig. 4 and C2/L12-22). As Goshima fails to teach how each electrode layer acts during operation, one skilled in the art would have looked to the art to find examples of how three layers of electrode material act in an electrostatic operation. As such, one skilled in the art would have found it obvious to provide the first porous layer as a positive electrode and the surrounding second and third porous layers being grounded/negative electrodes as doing so is consistent with other electrostatic coalescers known and used in the art at the time of invention. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS) as applied to claim 2 above, and further in view of Pall et al. (US 3,268,442).
Regarding claim 3, Goshima teaches three layers but fails to teach the respective difference in pore size of the electrode layers. Pall teaches that in coalescing fluids using at least three layers, coalescing is optimized by ensuring the most upstream layer has the smallest pore size, then the middle layer has a bigger pore size than the upstream layer, and the downstream layer has the largest pore size of all the layers (C4/L6-25 and C5/L15-28). As such, it would have been obvious to provide the porous layers as claimed in order to aid in the coalescing during operation. It is noted that while Pall does not teach the exact size difference claimed, modifying the size of the pores in the coalescing porous layers to be as claimed is merely finding the workable or optimum pore sizes for each layer in light of the teachings of Pall (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 4, Goshima teaches that the porous layers are flat layers parallel with one another (Fig. 2).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS) as applied to claim 2 above, and further in view of Brown (US 3,567,619).
Regarding claims 6-7, Goshima teaches that the electrode layers are carbon fails to teach the layers being metal or stainless steel mesh. Brown teaches that an electrostatic coalescing device would include multiple layers that act as electrodes wherein each layer comprises metal, such as a stainless steel mesh (Abstract, C1/L56-C2/L3, and claims 1-2). As such, one skilled in the art would have found it obvious to use other known porous electrode materials, such as stainless steel mesh, used in the art at the time of invention for performing electrostatic coalescing of fluids as it is merely substituting equivalents known for the same purpose (in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS) and Brown (US 3,567,619) as applied to claim 6 above, and further in view of Elrod et al. (US 2003/0183525 in IDS).
Regarding claim 8, Goshima fails to teach that the porous layers having a dielectric layer and a hydrophobic layer. Elrod teaches that in using electrostatic forces to treat a fluid, electrodes having a dielectric layer and a hydrophobic layer are beneficial in allowing droplets to move and be separated ([0038]). As such, one skilled in the art would have found it obvious to provide a dielectric layer and a hydrophobic layer in order to aid in moving the desired droplets while allowing coalescing. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS), Brown (US 3,567,619), and Elrod et al. (US 2003/0183525 in IDS) as applied to claim 8 above, and further in view of Spearman (US 5,750,024 in IDS).
Regarding claim 9, modified Goshima teaches having the porous layers having a dielectric layer and a hydrophobic layer but fails to detail the exact way the dielectric layer and hydrophobic layers are applied (gradient). Spearman teaches that in coalescing fluids, the shape of the coalescing mediums is important as a gradient allows for better flow and coalescing (Fig. 2, C1/L58-67, and C2/L53-63). Therefore, it would have been obvious to modify the coatings to have a gradient (thicker and thinner sections) in order to allow for desired flow patterns during the coalescing treatment. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (JP H1043504 in IDS) in view of Hovarongkura et al. (US 4,252,631 in IDS) as applied to claim 2 above, and further in view of Wieczorek et al. (US 2011/0233152 in IDS).
Regarding claim 10, Goshima fails to teach the porous layers being pleated. Wieczorek teaches that multiple coalescing porous layers can be formed via a variety of means that include pleating ([0042]). As such, one skilled in the art would have found it obvious to make the multi porous layer coalescing mediums in known manners and styles in the art at the time of invention, which would include pleated layers, as pleated layers are known and used in the art at the time of invention and one skilled in the art would have a reasonable expectation of doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777